HULBERT, District Judge.
MEMO endorsed on exceptions to second amended libel.
Exceptions to the original libel were sustained because no cause of action was set up.
The first amended libel fell short of alleging a cause of action under Sec. 4 of “The Death On the High Seas Act”, 46 U.S.C.A. § 764, but upon the unusual allegations, rather inartistically drafted, I held that on the face of the allegations a cause of action was set forth under section 1, 46 U.S.C.A. § 761.
I feel now that that conclusion was wrong and, since the libelant has sufficiently pleaded the law of Italy to bring the cause .of action within the provisions of Section 4, I will reverse my prior determination as to Section 1.